Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 13, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142670-1 & (63)                                                                                     Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ATTORNEY GENERAL,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 142670
                                                                   COA: 290167
                                                                   Ingham CC: 08-000917-CZ
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
           Defendant-Appellee.

  _________________________________________/
  ATTORNEY GENERAL,
           Plaintiff-Appellant,
  v                                                                SC: 142671
                                                                   COA: 295750
                                                                   Ingham CC: 08-000952-CZ
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
           Defendant-Appellee,
  and

  OFFICE OF FINANCIAL AND INSURANCE
  REGULATION and COMMISSIONER OF THE
  OFFICE OF FINANCIAL AND INSURANCE
  REGULATION,
             Respondents.

  _________________________________________/

        On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the December 7, 2010 judgment of the
  Court of Appeals is considered, and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 13, 2011                       _________________________________________
         p0706                                                                Clerk